Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 20 January 2021, wherein claim 8 was canceled and claim 19 newly added. Subsequently, claims 1-7 and 9-19 are pending and presently under consideration in this application. 
Response to Amendment
Applicants have amended the base independent claim 1 to require that the claimed polymerisable LC material include one or more sterically hindered phenolic antioxidants. Support in the specification as originally filed is in original claim 8, as well as follows: 
    PNG
    media_image1.png
    119
    433
    media_image1.png
    Greyscale
. In view of the aforementioned amendment, the rejection under 35 U.S.C. 103 over Hammond-Smith et al. (‘762), as set forth in paragraph of the previous office action on the merits, is hereby withdrawn in favor of Harding et al. (U.S. Patent No. 7,648,646).
Applicants amendments to each of claims 1 and 2 have failed to satisfactorily address the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph of the previous office action on the merits. In fact, applicants’ amendment to claim 1 
    PNG
    media_image2.png
    37
    330
    media_image2.png
    Greyscale
and
    PNG
    media_image3.png
    81
    760
    media_image3.png
    Greyscale
has introduced new considerations as follows. Applicants’ amendment to claim 2 
    PNG
    media_image4.png
    48
    587
    media_image4.png
    Greyscale
has introduced new considerations as follows. 
Applicants amendments have failed to satisfactorily address the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph of the previous office action on the merits.
The rejection of claims 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 (amended) and 2 (amended) are rejected as being vague and indefinite when they each recites “at least one at least di-reactive mesogenic compound” (emphasis added); the scope of the protection sought by the second recitation of “at 

Claim 1 (amended) is rejected as being vague and indefinite when it recites “and one or more additional sterically hindered phenolic antioxidants” (emphasis added); the scope of the protection sought by “additional” is not clear, since there is insufficient antecedent basis for “antioxidants”. This limitation is from canceled claim 8; replacing “further” with additional” does not satisfactorily address the rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph of the previous office action on the merits. Claim 1 (amended) does not identify pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate as a “sterically hindered phenolic antioxidant”.

Claim 2 (amended) is rejected as being vague and indefinite when it recites “at least di- mesogenic compound is”; the scope of the protection sought by “di-“ is not clear since “reactive” is not recited. 

Claim 11 (amended) remains rejected as being vague and indefinite when it recites “surfactants, further stabilisers, catalysts” (emphasis
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (U.S. Patent No. 7,648,646) in view of Yamazaki et al. (Japanese Patent No. JP 2008-44989) and Takeshita et al. (Japanese Patent No. JP 2009-025489). 
Harding et al. discloses a polymerizable liquid crystal material characterized by comprising the claimed combination of at least one monoreactive mesogen compound of the present claims with at least one direactive mesogen compound of the present claims, in the proportional % by weight inclusive of those as presently claimed (see claims therein), and stabilizers (column 10, line 17; claims). In fact, Example 1 therein (column 12, line 27+) illustrates the aforementioned polymerizable liquid crystal material including the sterically hindered phenolic antioxidant identified in the present specification [00264] as preferable, i.e., octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-
    PNG
    media_image5.png
    568
    710
    media_image5.png
    Greyscale

While Harding et al. generally discloses that known stabilizers such as commercially available Irganox products (column 10, line 17) may be further incorporated into the polymerizable liquid crystal material, there is no express mention of pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate, otherwise known Irganox 1010. 
Examples 3 and 4 in Yamazaki et al. is relied upon for explicitly teaching the combination of pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate with direactive mesogenic compounds. 
Takeshita et al. is relied upon for explicitly teaching a polymerizable liquid crystal composition comprising the combination of pentaerythritol tetrakis 3,5-di-tert-butyl-4-
    PNG
    media_image6.png
    283
    834
    media_image6.png
    Greyscale
 with octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate 
    PNG
    media_image7.png
    150
    560
    media_image7.png
    Greyscale
(page 19).
It would have been obvious to one of ordinary skill in the requisite liquid crystal art at the time the invention was filed to include a pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate, in the polymerisable liquid crystal composition of Harding et al., in view of Yamazaki et al. and Takeshita et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use thereof a polymerizable liquid crystal material containing pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate and octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate.

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive. Applicant’s arguments are moot because the new ground of rejection specifically teaches a polymerizable liquid crystal material containing pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (Irganox 1010) and octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate (Irganox 1076) challenged in the argument. As for any alleged unexpected results achieved with the polymerizable liquid crystal material of the present claims, the fact remains that the combination of mono-reactive mesogenic compounds and multi-reactive mesogenic compounds is well known in the liquid crystal art, as are the use of compounds such as Irganox 1010 and Irganox 1076 in polymerizable liquid crystal materials for the purpose as heat-stabilizers, antioxidants, and/or protecting against solvent toxicity, to name a few. If applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722